The opinion of the Court was delivered by
Rice, J.
This is a question of costs, merely. The respondents appeared in Court and answered to the petition, pleading sole seizin of the premises sought to be parted. This question was settled by the full Court, on a report of the evidence, against the respondents; that is, it was deter*226mined that the respondents were not sole seized, but that the petitioner was entitled to partition. After the adjudication of the Court was duly promulgated, the case finds that the respondents no longer resisted the petitioner, but he proceeded and had commissioners appointed, who submitted their report, and, at such time as he chose to move, that report was accepted by the Court.
These facts bring the case within the rule of Ham v. Ham, 43 Maine, 285. By that rule, he is entitled to his costs until the interlocutory judgment for partition was entered, but not afterwards. To this extent the judgment of the Court below must be corrected.
Tenney, C. J., and Appleton, Cutting, May, and Goodenow, J. J., concurred.